Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	By way of response to the rejection made over the teachings of Reusmann, Applicant has amended claim 1 to stipulate that a, “a polysiloxane part in the polysiloxane-polyester block copolymer is a siloxane linear block-siloxane resin block consisting of the siloxane resin block (4) and the siloxane linear block (ii).”  For the purposes of evaluating this new subject matter against the prior art, it has been interpreted as meaning that the linear- and resinous domains of the polysiloxane are bonded directly to one another, as opposed to being segregated from one another by a polyester segment as the reference had disclosed.
	Applicants’ 02/13/2020 IDS cited two references, U.S. 2015/0079407 and U.S. 2005/0136267, describing a silicone polyester polymer featuring structural contributions from a resinous silicone portion.  The Examiner had considered the possible application of at least one of these in combination with a disclosure directed to a polysiloxane-polyester copolymer wherein the polysiloxane block consisted of a linear diorganosiloxane chain, to realize any benefits disclosed in association with the resinous T unit and/or Q unit-containing silicone blocks they espoused.  However, these documents do not necessarily motivate the skilled artisan to prepare copolymers where the silicone block has linear- and resinous components in the same block.  That is, any proposed use of the aforementioned disclosures might only suggest to one of ordinary skill the formation of copolymers that resemble those taught by Reusmann, i.e. where the resinous and linear siloxane portions are separated in the polysiloxane-polyester copolymer.
	An updated/modified survey of the prior art did not yield any references more germane than those already of record.  Accordingly, claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 31, 2022

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765